                                                                         FILED
                                                                          JAN 24 2019
                 IN THE UNITED STATES DISTRICT COURT                      Clerk, U.S Courts
                     FOR THE DISTRICT OF MONTANA                          District Of Montana
                                                                           Missoula Division
                          MISSOULA DIVISION



GARMIN INTERNATIONAL, INC.                    CV 18-112-M-DLC
and GARMIN USA, INC.,

             Plaintiffs,
                                                     ORDER
       V.


UAVIONIX, CORP.,

             Defendant.


      Before the Court is the parties' joint motion seeking permission for local

counsel to appear telephonically at the deposition of the Defendant's expert

witness. (Doc. 38.)

      IT IS ORDERED that the motion (Doc. 38) is GRANTED.

      DATED this      24.U. day of January,   019.




                                      Dana L. Christensen, Chief Judge
                                      United States District Court
